DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
	Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by this Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
	This final Office action is in response to the amendment filed 12 February 2021.  Claims 1-20 are pending.  All objections and rejections not repeated below are cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Per claim 2, line 2, “an external” appears to contain typographical and/or grammatical errors that renders the limitation unclear in meaning and scope.  It is unclear whether the limitation is an incomplete recitation of an external source of input for the second data.
Per claim 15, the claim should be amended to be dependent on claim 14 instead of claim 12.  In the current form, the limitations “the data temperature” and “the data lifetime” both lack sufficient antecedent basis.
	All dependent claims are rejected as inheriting the same deficiencies as the claims they depend from.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haines US publication 20110264843 (hereafter Haines).
As per claim 1;
Haines teaches;
A memory system, comprising a memory device including a plurality of memory block (Haines fig. 1 paragraph [0030] shows that SSD 10 includes nonvolatile memory wherein at least one memory block among the plurality of memory blocks is allocated for one of data attributes (paragraphs [0086]-[0087] show that multiple memory blocks have been allocated based on an amount written or based on the temperature level); and a controller configured to determine a first data attribute of first data stored in a page of a memory block (see paragraphs [0028], [0033], [0037], [0044]-[0052], [0055] and [0059] for pages and blocks in Haines’ SSDs) among the plurality of memory blocks included in the memory device (fig. 11 paragraphs [0068]-[0069] show that the controller may calculate and estimate the temperature of data being written to the memory device), based on a first map information item of the first data, and to migrate the first data having the first data attribute to a first memory block allocated for the first data attribute among the plurality of memory blocks (paragraphs [0036] and [0091]-[0092] show a mapping operation associated with metadata that indicates the allocated data state (cold or hot)). 10the plurality of memory blocks.  5blocks is allocated for one of data attributes; and a controller configured to determine a first data attribute of first data stored in the memory device, based on a first map information item of the first data, and to migrate the first data having the first data attribute to a memory block allocated for the first data attribute among 10the plurality of memory blocks.  
As per claim 2;
Haines teaches;
The memory system according to claim 1, wherein the controller is configured to determine a second data attribute of second data entered from an external, based on a second map information item 15of the second data (paragraphs [0030] and [0036-[0037] show that the controller receives data from a host wherein the controller determines an area in the storage device to store the data based on the header or the metadata), and to store the second data having the second data attribute to a second memory block allocated for the second data attribute among the plurality of memory blocks 
As per claim 3;
Haines teaches;
The memory system according to claim 1, wherein the 20data attributes are distinguished based on a data temperature, which indicates an access frequency of data (paragraphs [0038]-[0040] show that the data attributes are differentiated based on the temperature state (cold, hot or warm), and a data lifetime, which reflects a data update period (paragraph [0047] shows a data lifetime that indicates data change period).  
As per claim 4;
Haines teaches;
The memory system according to claim 3, wherein the 76first map information item includes a first logical address of the first data (paragraphs [0030]-[0031] show logical address associated with allocated data), a write count which is increased in response to a write operation corresponding to the first logical address (paragraphs [0059]-[0060] show a counter associated with LBA), and an erase count which is increased in response to an erase operation corresponding to the first 5logical address (paragraph [0078] shows a number of erase blocks which could be increased), and the data lifetime is determined by the write count and the erase count (paragraph [0039] shows that the data lifetime is determined  on a number of written blocks and a number of erased blocks).  
As per claim 5;

The memory system according to claim 3, wherein the 10first map information item includes a first logical address of the first data (paragraphs [0030]-[0031] show logical address associated with allocated data) and a reference count corresponding to the first logical address (paragraphs [0028] and [0030] show reference number associated with LBA), the reference count is increased when an update/modification, read or write operation is performed, and the data temperature is determined by the reference count (paragraph [0038] and [0059]-[0060] show that the temperature is determined based on the counter values which could be incremented).  
As per claim 6;
Haines teaches;
The memory system according to claim 3, wherein the controller is configured to generate an internal command for determining the data temperature (paragraph [0068] shows that the controller performs internal operation to calculate the temperature) and the data lifetime as a background operation (paragraphs [0100]-[0101] show an operation wherein data lifetime has been calculated), and to reset plural counts used for determining 20the data temperature (paragraph [0056] shows that sequence number of data, which are used to calculate the temperature, may be updated) and the data lifetime after the data temperature and the data lifetime is determined in response to the internal command (paragraphs [0100]-[0102] show that different data lifetime levels have been determined).  
As per claim 7;
Haines teaches;
The memory system according to claim 3, wherein the controller is configured to determine when a write count corresponding 77to a logical address is greater than an erase count corresponding to the logical address (fig. 10-11 paragraphs [0100]-[0101] show that controller 12 manages the storage device wherein the controller controls the number of data erase and the number of data written associated with logical address), that the data lifetime is determined to be long when the write count is less than a set threshold  or  5the data lifetime is determined to be short when the write count is greater than or equal to the set threshold (paragraphs [0100]-[0101] show that the lifetime of the storage device has been determined). 
As per claim 8;
Haines teaches;
The memory system according to claim 7, wherein the controller is configured to determine that 10the data lifetime is not available when the write count is equal to the erase count; or the write count and the erase count are reset when the write count is less than the erase count (paragraphs [0100]-[0101] show that the controller manages the storage device and determines the lifetime state of the storage device based on the number of write and number of erase). 
As per claim 9;
Haines teachers;
15The memory system according to claim 1, wherein the controller is configured to determine that the data temperature corresponding to a logical address is determined to be hot when a reference count corresponding to the logical address is greater than a first threshold (paragraph [0038] shows that the temperature is determined as hot based 20the data temperature corresponding to the logical address is determined to be cold when the reference count corresponding to the logical address is less than a second threshold; or the data temperature corresponding to the logical address is determined to be warm when the reference count corresponding to the 78logical address is between the first and second thresholds (fig. 9-10 paragraphs [0054] and [0056] show that the data temperature associated with the LBA is determined as hot based on threshold values or a range).  
As per claim 10;
Haines teaches;
The memory system according to claim 1, wherein the controller is configured to perform garbage collection or wear levelling 5operation for the at least one memory block according to each of the data attributes (fig. 1 paragraphs [0035]-[0036] show that the controller performs garbage collection on multiple blocks).
As per claim 11;
Haines teaches;
The memory system according to claim 1, wherein, when the controller and the memory device is coupled with each other via 10plural channels, memory blocks allocated alternatively between the plural channels are assigned for each of the data attributes (fig. 11-12 paragraphs [0068] and [0080] show that controller 12 attached to memory 21 via interface and communicated with memory 20 via ADC/DAC 50 to transfer data information).  
As per claim 12;
Haines teaches;
A method for operating a memory system (Haines fig. 1 paragraph [0027] shows a techniques for operating storage system 10), comprising: allocating at least one memory block among a plurality of 15memory blocks in a memory device for each of data attributes (paragraphs [0086]-[0087] show that multiple memory blocks have been allocated based on an amount written or based on the temperature level); determining a first data attribute of first data stored in a page of a memory block (see paragraphs [0028], [0033], [0037], [0044]-[0052], [0055] and [0059] for pages and blocks in Haines’ SSDs) among the plurality of memory blocks included in the memory device based on a first map information item of the first data (fig. 11 paragraphs [0068]-[0069] show that the controller may calculate and estimate the temperature of data being written to the memory device); and migrating the first data having the first attribute to a first memory 20block allocated for the first data attribute among the plurality of memory blocks (paragraphs [0091] and [0097] show the allocation operation based on the temperature level). 
As per claim 13;
Haines teaches;
The method according to claim 12, further comprising: determining a second data attribute of second data entered 79from an external, based on a second map information item of the second data (paragraphs [0030] and [0036-[0037] show that the controller receives data from a host wherein the controller determines an area in the storage device to store the data based on the header or the metadata); and storing the second 
As per claim 14;
Haines teaches;
The method according to claim 12, wherein the data attributes are distinguished based on a data temperature, which indicates an access frequency of data (paragraphs [0038]-[0040] show that the data attributes are differentiated based on the temperature state (cold, hot or warm), and a data lifetime, which 10reflects a data update period (paragraph [0047] shows a data lifetime that indicates data change period).    
As per claim 15;
Haines teaches;
The method according to claim 12, further comprising generating an internal command for determining the data temperature and the data lifetime as a background operation (paragraph [0068] shows that the controller performs internal operation to calculate the temperature, paragraphs [0100]-[0101]); and  15resetting plural counts used for determining the data temperature (paragraph [0056] shows that sequence number of data, which are used to calculate the temperature, may be updated) and the data lifetime after the data temperature and the data lifetime is determined in response to the internal command (paragraphs [0100]-[0102] show that different data lifetime levels have been determined).   
As per claim 16;

The method according to claim 12, wherein the 20determining the first data attribute includes when a write count corresponding to a logical address is greater than an erase count corresponding to the logical address (fig. 10-11 paragraphs [0100]-[0101] show that controller 12 manages the storage device wherein the controller controls the number of data erase and the number of data written associated with logical address), determining that a data lifetime is long when the write count is less than a set threshold; or 80determining that the data lifetime is short when the write count is greater than or equal to the set threshold (paragraphs [0100]-[0101] show that the lifetime of the storage device has been determined).  
As per claim 17;
Haines teaches;
The method according to claim 16, wherein the 5determining the first data attribute further includes determining that the data lifetime is not available when the write count is equal to the erase count; or determining that the write count and the delete count is reset when the write count is less than the erase count (paragraphs [0100]-[0101] show that the controller manages the storage device and determines the lifetime state of the storage device based on the number of write and number of erase).   
As per claim 18;
Haines teaches;
The method according to claim 12, wherein the determining the first data attribute includes determining that a data temperature corresponding to a logical address is hot when a reference count corresponding to the logical 15address is greater than a first threshold (paragraph [0038] shows that the temperature is determined as hot based on the threshold levels and fig. 9-10 paragraphs [0056] and [0058]-[0059] further show that the data temperature associated with the LBA is determined as hot based on a sequence number); determining that the data temperature corresponding to the logical address is cold when the reference count corresponding to the logical address is less than a second threshold ; or determining that the data temperature corresponding to the 20logical address is warm when the reference count corresponding to the logical address is between the first and second thresholds (fig. 9-10 paragraphs [0054] and [0056] show that the data temperature associated with the LBA is determined as hot based on threshold values or a range).   
As per claim 19;
Haines teaches;
The method according to claim 12, further comprising performing garbage collection or wear levelling operation for the 81at least one memory block according to each of the data attributes (fig. 1 paragraphs [0035]-[0036] show that the controller performs garbage collection on multiple blocks).  
As per claim 20;
Haines teaches;
An apparatus for controlling firmware in a memory system including at least one processor and at least one memory including 5computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor to cause the apparatus (Haines paragraphs [0029] and [0065] show that the memory system includes  controller 12 configures to perform multiple tasks) to allocate at least one memory block among a plurality of memory blocks in a memory device for each of data attributes (paragraphs [0086]-[0087] show that multiple memory blocks have been allocated based on an amount written or based on the temperature level); 10determine a first data attribute of first data stored in a page of a memory block (see paragraphs [0028], [0033], [0037], [0044]-[0052], [0055] and [0059] for pages and blocks in Haines’ SSDs) among the plurality of memory blocks included in the memory device based on a first map information item of the first data (fig. 11 paragraphs [0068]-[0069] show that the controller may calculate and estimate the temperature of data being written to the memory device); and migrate the first data having the first attribute to a first memory block allocated for the first data attribute among the plurality of 15memory blocks (paragraphs [0091] and [0097] show the allocation operation based on the temperature level).
Response to Arguments
	 Applicant’s arguments filed on 12 February 2021 regarding claims 1-20 have been considered but are not persuasive.
	Per claim 1, the Applicant’s main argument appears to be that the claimed invention requires the first map information item to be associated with the first data instead of the memory block, and that Haines’ metadata corresponds to the physical block.  However, the instant application’s written disclosure teaches that the first map information item is a LBA address corresponding to the memory block storing the first data (see specification, paragraphs [0075], [0131] and [0139]).  In the Applicant’s invention the data attribute associated with data are mapped and referenced through the use of LBA addresses.  Haines’ metadata including data attributes such as hotness 
	Per independent claims 12 and 20, the claims each recites similar features to claim 1, as such the response to Applicant’s argument set forth above for claim 1 similarly applies to the instant claims.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN X GU whose telephone number is (571)272-0703.  The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

30 May 2021